DETAILED ACTION
The present Office action is in response to the application filing on 27 OCTOBER 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
With regard to claims 1 and 14, the limitation of “obtaining a set of encoding parameters from the machine learning classifier” lacks sufficient description in the specification to reasonably convey that the inventor had possession of the claimed invention. From the original specification, ¶ [0051] appears to be the closest in nature and discloses that encoding parameters can include, “bitrate, resolution, video codec, audio codec, video frame…” and further adds that the encoding parameters can include “modifying existing encoding parameters and/or replacing existing encoding parameters with parameters provided by the machine learning classifier.” However, there is no detail as to how these encoding parameters are actually determined for subsequent use in encoding. This is a lack of sufficient description in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14, recite, “machine learning classifier receives predicts” and it is unclear whether the claim is intending to recite receiving and predicting, performing either the receiving or the predicting, or if they are meant to be interchangeable and it’s 
Claim 5 recites, “wherein calculating the set of characteristics of the video data further comprises extracting a feature” and there is no previous “calculating” step for this to expand on. It is not clear whether the “calculating” is meant to reference the “predicts” of claim 1 in particular since the “predicts” limitation itself is also indefinite. See paragraph above. This is an antecedent basis issue. For examination purposes, the limitation will be interpreted as the set of characteristics comprises an extracted feature in accordance with the claim.
Claim 8 recites, “further comprising calculating a feature,” which is almost identical in scope to claim 5. It is unclear whether claim 8 is attempting to recite the method requires for at least 2 features having been extracted, if claim 5’s antecedent basis issue is due to a claim renumbering issue meant to be after claim 8, or perhaps it’s a duplicate claim. For examination purposes, claim 8 is interpreted as requiring a feature that is a characteristic of video data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”) in view of U.S. Publication No. 2019/0132591 A1 (hereinafter “Zhang”).
Regarding claim 1, Chou discloses a method for encoding multimedia content ([0008], l. 2, “video encoding”) comprising: 
receiving video data using a media server system (FIG. 6, ‘source image data 36’ and ‘video encoding pipeline’ 32; [0066], ll. 4-5, “the video encoding pipeline 32 may receive source image data 36”); 
obtaining a set of encoding parameters from the machine learning classifier using the media server system ([0012], ll. 9-11, “the machine learning block may provide content analysis used to adaptively adjust encoding parameters”); and 
encoding the video data based on the set of encoding parameters using the media server system ([0069], ll. 1-3, “the video encoding pipeline 32 may operate on source image data 36 to generate encoded image data 38;” [0082], ll. 2-4, “the video encoding pipeline 32 may leverage machine learning techniques implemented by the .
Chou fails to expressly disclose analyzing the video data to identify at least one piece of frame data using the media server system; and
providing the at least one piece of frame data to a machine learning classifier using the media server system, where the machine learning classifier receives predicts a set of characteristics of the video data based on the at least one piece of frame data. Note, the claim is interpreted as requiring a type of pre-processor to the encoder having a machine learner and the disclosure of Chou obtains features of the video data as a part of the encoder, as depicted in FIG. 5, machine learning block 34.
However, Zhang teaches analyzing the video data to identify at least one piece of frame data using the media server system (FIG. 1, ‘pre-analysis’ 101; [0030], ll. 4-5, “pre-analysis module 101 extracts features 112”); and
providing the at least one piece of frame data to a machine learning classifier using the media server system ([0030], ll. 18-20, “features 112… provided to machine learning engine 102”), where the machine learning classifier receives predicts a set of characteristics of the video data based on the at least one piece of frame data ([0030], ll. 5-7, “Features 112 may be characterized as picture features, picture region features, complexity features, image complexity features, or the like”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a pre-analysis of features, as taught by Zhang ([0030]), in Chou’s invention. One would have been motivated to modify Chou’s invention, by incorporating Zhang’s invention, to provide enhanced 
Regarding claim 2, Chou and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the set of encoding parameters comprises a bitrate and a resolution ([0044], ll. 9-12, “different matching degrees may result in varying… encoding throughput (e.g., frame rate and/or bit rate);” [0155] discloses the machine learning block optimizing for bit rate; [0122], ll. 14-15, “the video encoding pipeline 32 may leverage machine learning techniques to generate reduced resolution”).
Regarding claim 3, Chou and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the machine learning classifier is selected from the group consisting of decision trees, k-nearest neighbors, support vector machines, and neural networks ([0011], ll. 8-10, “machine learning techniques, such as convolutional neural network (CNN) techniques”).
Regarding claim 5, Chou and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Zhang discloses wherein calculating the set of characteristics of the video data further comprises extracting a feature from the video data using the media server system ([0030], ll. 4-5, “pre-analysis module 101 extracts features 112”). The same motivation of claim 1 applies to claim 5.
Regarding claim 11, Chou and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the machine learning classifier is saved locally on the media server system 
Regarding claim 12, Chou and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the machine learning classifier is saved remotely on a remote server system ([0082], ll. 6-7, “the machine learning block 34 may be implemented remotely, for example, in another electronic device or in the cloud”).
Regarding claim 13, Chou and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the video data is captured from a live video stream ([0068], ll. 3-5, “the image data source may include the image sensor 13 and/or any other suitable electronic device:” e.g., the sensor/device can capture and generate live video data).
Regarding claim 14, Chou discloses a media server system (FIG. 1, ‘electronic device’ 10), comprising:
a processor (FIG. 1, ‘processor(s)’ 18); and
a memory (FIG. 1, ‘main memory’ 22 and ‘local memory’ 20) in communication with the processor and storing a learning video encoding application ([0055], ll. 1-4, “the processor core complex 18 may execute instruction stored in local memory 20 and/or the main memory storage device 22 to perform operations, such as encoding image data;” FIG. 6, encoding application ‘video encoding pipeline 32’);
wherein the video encoding application directs the processor to:
receive video data ([0066], ll. 4-5, “the video encoding pipeline 32 may receive source image data 36”);
obtain a set of encoding parameters from the machine learning classifier ([0012], ll. 9-11, “the machine learning block may provide content analysis used to adaptively adjust encoding parameters”); and
encode the video data based on the set of encoding parameters ([0069], ll. 1-3, “the video encoding pipeline 32 may operate on source image data 36 to generate encoded image data 38;” [0082], ll. 2-4, “the video encoding pipeline 32 may leverage machine learning techniques implemented by the machine learning block 34:” e.g., the encoded image is dependent on the encoding parameters from the machine learning techniques implemented).
Chou fails to expressly disclose analyze the video data to identify at least one piece of frame data; and
provide the at least one piece of frame data to a machine learning classifier, where the machine learning classifier receives predicts a set of characteristics of the video data based on the at least one piece of frame data.
However, Zhang teaches analyze the video data to identify at least one piece of frame data (FIG. 1, ‘pre-analysis’ 101; [0030], ll. 4-5, “pre-analysis module 101 extracts features 112”); and
provide the at least one piece of frame data to a machine learning classifier, where the machine learning classifier receives predicts a set of characteristics of the video data based on the at least one piece of frame data ([0030], ll. 18-20, “features 112… provided to machine learning engine 102”), where the machine learning classifier receives predicts a set of characteristics of the video data based on the at least one piece of frame data ([0030], ll. 5-7, “Features 112 may be characterized as picture 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a pre-analysis of features, as taught by Zhang ([0030]), in Chou’s invention. One would have been motivated to modify Chou’s invention, by incorporating Zhang’s invention, to provide enhanced compression efficiency and video quality ([0003]) with an improved accuracy in encoding parameters while maintaining a low complexity ([0002]).
Regarding claim 15, Chou and Zhang disclose all of the limitations of claim 14, as outlined above. Additionally, Chou discloses wherein the set of encoding parameters comprises a bitrate and a resolution ([0044], ll. 9-12, “different matching degrees may result in varying… encoding throughput (e.g., frame rate and/or bit rate);” [0155] discloses the machine learning block optimizing for bit rate; [0122], ll. 14-15, “the video encoding pipeline 32 may leverage machine learning techniques to generate reduced resolution”).
Regarding claim 16, Chou and Zhang disclose all of the limitations of claim 14, as outlined above. Additionally, Chou discloses wherein the machine learning classifier is selected from the group consisting of decision trees, k-nearest neighbors, support vector machines, and neural networks ([0011], ll. 8-10, “machine learning techniques, such as convolutional neural network (CNN) techniques”).
Regarding claim 17, Chou and Zhang disclose all of the limitations of claim 14, as outlined above. Additionally, Zhang discloses wherein the processor calculates the set of characteristics of the video data by extracting a feature from the video ([0030], ll. 
Regarding claim 19, Chou and Zhang disclose all of the limitations of claim 14, as outlined above. Additionally, Chou discloses wherein the machine learning classifier is saved locally on the media server system ([0082], ll. 4-6, “the machine learning block 34 may be physically implemented in the electronic device 10”).
Regarding claim 20, Chou and Zhang disclose all of the limitations of claim 14, as outlined above. Additionally, Chou discloses wherein the machine learning classifier is saved remotely on a remote server system ([0082], ll. 6-7, “the machine learning block 34 may be implemented remotely, for example, in another electronic device or in the cloud”).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”) in view of U.S. Publication No. 2019/0132591 A1 (hereinafter “Zhang”), and further in view of Colah et al., “Understanding LSTM Networks” (hereinafter “Colah”).
Regarding claim 4, Chou and Zhang disclose all of the limitations of claim 3, as outlined above. Chou and Zhang fail to expressly disclose wherein the neural network further comprises a recurrent neural network.
However, Colah teaches wherein the neural network further comprise a recurrent neural network (p. 1, “Recurrent Neural Networks”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used recurrent neural networks, as taught by Colah (p. 1), in Chou and Zhang’s invention. One would have .
Claims 6-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”) in view of U.S. Publication No. 2019/0132591 A1 (hereinafter “Zhang”), and further in view of U.S. Publication No. 2017/0094279 A1 (hereinafter “Piramanayagam”).
Regarding claim 6, Chou and Zhang disclose all of the limitations of claim 5, as outlined above. Chou and Zhang fail to expressly disclose wherein extracting the feature comprises extracting the feature by performing a process selected from the group consisting of principal component analysis, independent component analysis, isomap analysis, convolutional neural networks, and partial least squares.
However, Piramanayagam teaches wherein extracting the feature comprises extracting the feature by performing a process selected from the group consisting of principal component analysis, independent component analysis, isomap analysis, convolutional neural networks, and partial least squares ([0075], ll. 9-10, “methods like principal component analysis can be used”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used principal component analysis, as taught by Piramanayagam ([0075]), in Chou and Zhang’s invention. One would have been motivated to modify Chou and Zhang’s invention, by incorporating Piramanayagam’s invention, to improve the effectiveness of the feature detection based on size and the visualization of features ([0075]).
Regarding claim 7, Chou, Zhang, and Piramanayagam disclose all of the limitations of claim 6, as outlined above. Additionally, Zhang discloses wherein the machine learning classifier further uses the feature from the video data as an input ([0030], ll. 18-20, “features 112… provided to machine learning engine 102”). The same motivation of claim 1 applies to claim 7.
Regarding claim 8, Chou, Zhang, and Piramanayagam disclose all of the limitations of claim 7, as outlined above. Additionally, Zhang discloses further comprising calculating a feature in the set of characteristics of the video data using the media server system ([0030], ll. 4-5, “pre-analysis module 101 extracts features 112”). The same motivation of claim 1 applies to claim 8.
Regarding claim 18, Chou and Zhang disclose all of the limitations of claim 17, as outlined above. Chou and Zhang fail to expressly disclose wherein extracting the feature comprises extracting the feature by performing a process selected from the group consisting of principal component analysis, independent component analysis, isomap analysis, convolutional neural networks, and partial least squares.
However, Piramanayagam teaches wherein extracting the feature comprises extracting the feature by performing a process selected from the group consisting of principal component analysis, independent component analysis, isomap analysis, convolutional neural networks, and partial least squares ([0075], ll. 9-10, “methods like principal component analysis can be used”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used principal component analysis, as taught by Piramanayagam ([0075]), in Chou and Zhang’s invention. One .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”) in view of U.S. Publication No. 2019/0132591 A1 (hereinafter “Zhang”), and further in view of U.S. Publication No. 2018/0276538 A1 (hereinafter “Gopalan”).
Regarding claim 9, Chou and Zhang disclose all of the limitations of claim 1, as outlined above. Chou and Zhang fail to expressly disclose further comprising training the machine learning classifier using the encoded video data.
However, Gopalan teaches further comprising training the machine learning classifier using the encoded video data ([0033], ll. 1-15, “the network manager 102 observes or detects current network video traffic… the network manager 102 re-trains the machine learning application using the current network video traffic”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have trained the machine learning classifier using current feedback, a taught by Gopalan ([0033]), in Chou and Zhang’s joint invention. One would have been motivated to modify Chou and Zhang’s joint invention, by incorporating Gopalan’s invention, to efficiently carry the network video traffic across communication networks ([0031]).
Regarding claim 10, Chou, Zhang, and Gopalan disclose all of the limitations of claim 9, as outlined above. Additionally, Gopalan discloses wherein training the machine learning classifier further comprises adjusting the machine learning classifier based on differences between the set of characteristics of the video data and a set of characteristics in a similar piece of video data ([0015], ll. 10-13, “training the machine learning application using historical network video traffic resulting in a trained machine learning application. Also operations can include receiving current network video traffic”). The same motivation of claim 9 applies to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STUART D BENNETT/Examiner, Art Unit 2481